                  Case 20-10755-BLS              Doc 14       Filed 04/06/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11

RAVN AIR GROUP, INC., et al.,                                      Case No. 20-10755 (BLS)

                                    Debtors.1                      (Joint Administration Requested)


            NOTICE OF CHAPTER 11 FILING AND OF FIRST DAY MOTIONS

         PLEASE TAKE NOTICE that on April 5, 2020, the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) filed with the Clerk of the United States Bankruptcy

Court for the District of Delaware voluntary petitions for relief under chapter 11 of title 11 of the

United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), as set forth below:

    1.       Voluntary Chapter 11 Petitions:

             A.   Ravn Air Group, Inc.                                   (Case No. 20-10755)
             B.   Ravn Air Group Holdings, Inc.                          (Case No. 20-10756)
             C.   JJM, Inc.                                              (Case No. 20-10757)
             D.   HoTH, Inc.                                             (Case No. 20-10758)
             E.   Corvus Airlines, Inc.                                  (Case No. 20-10759)
             F.   Frontier Flying Service, Inc.                          (Case No. 20-10760)
             G.   Hageland Aviation Services, Inc.                       (Case No. 20-10761)
             H.   Peninsula Aviation Services, Inc.                      (Case No. 20-10762)

         PLEASE TAKE FURTHER NOTICE that the Debtors filed the following applications

and motions (the “First Day Motions and Papers”):

    2.       Motion of the Debtors for Entry of an Order Directing the Joint Administration of the
             Debtors’ Chapter 11 Cases [Dkt. No. 3; 04/05/2020]


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.




146484.01600/123083648v.1
                Case 20-10755-BLS         Doc 14     Filed 04/06/20    Page 2 of 3




    3.       Debtors’ Application for Appointment of Stretto as Claims and Noticing Agent [Dkt.
             No. 4; 04/05/2020]

    4.       Declaration of John Mannion in Support of Chapter 11 Petitions and First Day Motions
             [Dkt. No. 5; 04/05/2020]

    5.       Motion of the Debtors for Interim and Final Orders (I) Approving Continued Use of
             the Debtors’ Cash Management System, Bank Accounts, and Business Forms; (II)
             Granting the Debtors Authority to Open and Close Bank Accounts; and (III)
             Authorizing Banks to Honor Certain Prepetition Transfers [Dkt. No. 6; 04/05/2020]

    6.       Motion of the Debtors for Interim and Final Orders Establishing Adequate Assurance
             Procedures with Respect to the Debtors’ Utility Providers [Dkt. No. 7; 04/05/2020]

    7.       Motion of the Debtors for Interim and Final Orders Authorizing the Debtors to Pay
             Certain Prepetition Taxes [Dkt. No. 8; 04/05/2020]

    8.       Motion of the Debtors for Interim and Final Orders Authorizing the Payment of
             Prepetition Insurance Obligations [Dkt. No. 9; 04/05/2020]

    9.       Motion of the Debtors for an Order Authorizing the Debtors to Pay Prepetition
             Employee Wages, Benefits, and Related Items [Dkt. No. 10; 04/05/2020]

    10.      Motion of the Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
             Sections 105, 361, 362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001, and 6004
             (I) Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority
             Financing, (II) Authorizing the Debtors’ Limited Use of Cash Collateral, (III) Granting
             Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a Final
             Hearing, and (V) Granting Related Relief [Dkt. No. 13; 04/06/2020]

          PLEASE TAKE FURTHER NOTICE that copies of the First Day Motions and Papers

may be downloaded from the Bankruptcy Court’s website at www.deb.uscourts.gov, or the

Debtors’ bankruptcy website at www.cases.stretto.com/ravnair. Please note that prior registration

with the PACER Service Center and payment of a fee may be required to access such documents

through the Bankruptcy Court’s website. Parties in interest may sign up for a PACER account by

visiting the PACER website at http://pacer.psc.uscourts.gov or by calling (800) 676-6856.

          PLEASE TAKE FURTHER NOTICE that a telephonic hearing (the “First Day

Telephonic Hearing”) will be scheduled for the above-captioned chapter 11 cases. The Bankruptcy




146484.01600/123083648v.1
                Case 20-10755-BLS       Doc 14    Filed 04/06/20     Page 3 of 3




Court will consider the First Day Motions and Papers at the First Day Telephonic Hearing. Further

notice regarding the date, time, and location of the First Day Telephonic Hearing will be served

once scheduled by the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that any and all objections to the First Day

Motions and Papers may be made at the First Day Telephonic Hearing.



 Wilmington, Delaware                        BLANK ROME LLP
 Date: April 6, 2020
                                              /s/ Victoria Guilfoyle
                                             Victoria A. Guilfoyle (DE No. 5183)
                                             Stanley B. Tarr (DE No. 5535)
                                             Jose F. Bibiloni (DE No. 6261)
                                             1201 N. Market Street, Suite 800
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 425-6400
                                             Facsimile: (302) 425-6464
                                             Email: guilfoyle@blankrome.com
                                                      tarr@blankrome.com
                                                      jbibiloni@blankrome.com

                                                     -and-

                                             KELLER BENVENUTTI KIM LLP
                                             Tobias S. Keller (pro hac vice pending)
                                             Jane Kim (pro hac vice pending)
                                             Thomas B. Rupp (pro hac vice pending)
                                             650 California St., Suite 1900
                                             San Francisco, California 94108
                                             Telephone: (415) 496-6723
                                             Facsimile: (415) 636-9251
                                             Email: tkeller@kbkllp.com
                                                    jkim@kbkllp.com
                                                    trupp@kbkllp.com

                                             Proposed Co-Counsel to the Debtors and
                                             Debtors in Possession




146484.01600/123083648v.1
